DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants response filed 3 October 2022 to the election of species requirement made 22 August 2022 requiring that applicants identify the particular chemical composition of the silicone hydrogel of the claims by particularly identifying each of the repeat unit A, B, and C monomers giving rise to the properties recited as limitations of Claims 1-6 has been noted.  Specifically, applicants indicate that 2-methoxyethyl acrylate addresses the monomer A, the monomer known as “mPDMS” addresses the monomer B (see Specification, pg. 57), and N,N-dimethylacrylamide addresses the monomer C set forth by the instant claims.

Status of the Claims
Claims 1-18 are pending, presented for examination, and rejected as set forth below.

Claim Interpretation
Applicants claims encompass medical devices containing a silicone hydrogel having water and silicone content within defined ranges, which possess a dry state tensile elastic modulus in a defined range.  Claims 2-6 recite additional properties that the silicone hydrogel is to possess.  A patent applicant is free to recite features of an apparatus either structurally or functionally.  See In re Swinehart, 58 C.C.P.A. 1027, 439 F.2d 210, 212, 169 USPQ 226, 228 (CCPA 1971) ("[T]here is nothing intrinsically wrong with [defining something by what it does rather than what it is] in drafting patent claims.").  Yet, choosing to define an element functionally, i.e., by what it does, or by reciting the properties it is to possess, carries with it a risk; where the Patent Office has reason to believe that a functional limitation is satisfied by the prior art, the burden is shifted to applicants to demonstrate otherwise.  "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Here, applicants were required to identify the chemical composition of the silicone hydrogel giving rise to the properties recited by instant Claims 1-6.  Art which teaches or suggests the combination of monomer units A, B, and C elected by applicants, in concentrations which applicants set forth in dependent claims, will be presumed to possess these properties.  Claims 7 and 8 specify that the hydrogel is to contain a particular monomeric subunit A in defined concentrations.  Claims 9 and 10 specify that the hydrogel is to contain a particular monomeric subunit B in defined concentrations.  Claims 11-13 specify that the hydrogel is to contain a particular monomeric subunit C, having a particular glass transition temperature, in defined concentrations.  Again, as applicants have indicated that N,N-dimethyl acrylamide addresses the claimed monomer subunit C, N,N-dimethyl acrylamide is presumed to possess the glass transition temperature recited by Claim 13.  See Spada, supra.  Claims 16 combines the monomers A, B, and C recited by claims 7, 9, and 11 into a single device, with Claims 17 and 18 placing limitations on the concentrations of each present in the hydrogel.  Claims 14 and 15 specify that the device is, ultimately, a contact lens.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 10, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yao (U.S. PGPub. 2012/0220689).
Yao describes a silicone hydrogel contact lens containing 34.8% silicone monomers of which 30.9% is a monofunctional silicone acrylate monomer, addressing the limitations of Claims 9,and 10 and therefore necessarily addressing the silicone content requirements of Claim1, which are described as having a water content of 57% and an elastic modulus of about 0.7 MPa.  [0076].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yao (U.S. 2012/0220689) as evidenced by “MCR-M07” and “MCR-M11,” in view of Covington (U.S. 4,423,195).
In addition to the above, Yao more broadly describes silicone hydrogel contact lenses which combine monofunctional silicone acrylate monomers with bifunctional silicone acrylates, vinyl-containing monomers, and non-siloxane acrylates, of which is included the N,N-dimethyl acrylamide (DMA) of instant Claims 11-13.  [0005; 0012; 0036].  Yao recites the monomethacryloxypropyl functional polydimethylsiloxane “MCR-M07” as a suitable monofunctional silicone acrylate monomer for use in the contact lenses.  [0025].   MCR-M07 material safety data sheet indicates that this monomer has the same CAS Registry number, 146632-07-7, as the MCR-M11 exemplified as representative of the mPDMS of the instant claims.  Yao indicates that the silicone hydrogel contact lenses suitably contain between about 20-60% by weight silicone monomers, with the bifunctional silicone monomers representing as little as 5% of the weight of the polymerizable composition, addressing the monofunctional silicone concentrations of the instant claims.  [0037].  Yao likewise indicates that the non-silicone acrylate monomers are to represent up to about 35% of the weight of the polymerizable composition.  (Id.)  As these ranges overlap the concentrations of monomers set forth by the instant claims, the ranges as claimed are rendered obvious.  See In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (“A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”).  Yao indicates that these lenses are to have a tensile modulus of between about 0.2-0.9 MPa.  [0053].  Equilibrium water content of the silicone hydrogel lenses should fall within the range of about 30-70% by weight.  [0054].  
Yao does not, however, indicate that the elected 2-methoxyethyl acrylate is a representative monomer for use in formulating silicone hydrogel contact lenses.
This is cured by the teachings of Covington, which indicates that including esters such as the instantly elected 2-methoxyethyl acrylate in silicone hydrogel contact lenses imparts wettability to the silicone polymers into which they are incorporated.  (Abs.; Col.6, L.5-17; “Table 1”; Col.7, L.31-33).
It would have been prima facie obvious to have formulated a silicone hydrogel contact lens polymerizable composition containing 15-55% mPDMS and a combination of DMA and 2-methoxyethyl acrylate representing as much as 35% of the composition, which has a water content of between 30-70%, to arrive at the contact lenses of the instant claims.  One having ordinary skill in the art would have been motivated to do this because of the teachings of Yao concerning formulating monofunctional polysiloxanes with non-silicone acrylate monomers, of which each of the DMA and 2-methoxyethyl acrylate of the claims were understood by a skilled artisan to represent monomers useful in the formation of hydrophilic silicone hydrogel contact lenses.  It must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Here, the art establishes that each of the monomeric subunits combined into the silicone hydrogel contact lenses of the instant claims were, at the time the instant application was filed, known to be monomers useful in the formulation of silicone hydrogel contact lenses in the amounts the instant claims encompass, and the claims directed thereto prima facie obvious as a result.  

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613